Citation Nr: 9916550	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  91-46 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for right arm palsy as the result of hospitalization 
or medical or surgical treatment by the Department of 
Veterans Affairs in July and August 1978. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel





INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1949 and from February 1951 to April 1952.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in March 1991 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  This case was remanded to the RO in August 1996 for 
an examination with a medical etiology opinion regarding the 
veteran's tremor of the right upper arm.  That examination 
was conducted in October 1998 and the case was returned to 
the Board for further appellate review.  


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
suffered additional disability of right arm palsy as the 
result of hospitalization or medical or surgical treatment by 
VA in July and August 1978.


CONCLUSION OF LAW

The requirements for payment of compensation under the 
provisions of 38 U.S.C. § 1151 for right arm palsy as the 
result of hospitalization or medical or surgical treatment by 
VA in July and August 1978 have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.358, 3.800 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, in November 1991, the 
United States Court of Veterans Appeals (since renamed the U. 
S. Court of Appeals for Veterans Claims) (Court) invalidated 
38 C.F.R. § 3.358(c)(3) (1991), part of the regulation 
applicable to cases involving claims under 38 U.S.C.A. § 
1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
Court's decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Gardner v. Brown, 5 F. 3rd 
1456 (Fed. Cir. 1993)) and then by the United States Supreme 
Court (Brown v. Gardner, 115 S.Ct. 552 (1994)).

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulation to the decision of the United States Supreme 
Court.  

When any veteran suffers an injury or aggravation of an 
injury as the result of VA hospitalization, medical, or 
surgical treatment, submission to an examination, or the 
pursuit of a course of vocational rehabilitation, and such 
injury or aggravation results in additional disability to the 
veteran, disability compensation shall be awarded in the same 
manner as if such disability or aggravation were service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:

(1) It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, medical or surgical treatment.  
38 C.F.R. § 3.358(c)(1) and (2).

(2) Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3).

In this case, the veteran is claiming entitlement to benefits 
under the theory that he suffered right arm palsy as the 
result of VA hospitalization or medical or surgical treatment 
in July and August 1978.  He specifically contends that he 
has tremors of the right arm which are related to left L4-L5 
diskectomy performed during July and August 1978.  

The evidence of record reflects that the veteran was 
hospitalized by VA from July 5 to August 10, 1978, during 
which time he underwent a left L4-L5 diskectomy, for a 
herniated disc at L4-L5.  At the time of rehospitalization in 
August 1978, a fine tremor of the extremities was noted.  The 
veteran was felt to be toxic on Haldol with extra-paramytal 
symptoms, and was placed on Cogentin.  Within two to three 
days, the veteran had lost the tremor.  A VA examination in 
April 1979 reflects no complaints of right arm tremor. 

A private physician letter dated in December 1979 indicated 
that the veteran had a variable tremor of the right hand.  He 
offered the opinion that the tremor was due to medication of 
some sort, and was probably a tardive palsy.  He indicated 
that such is seen after prolonged tranquilizer 
administration.  He prescribed Cogentin. 

Subsequently, there was no clinical documentation of a tremor 
of the right upper extremity until 1983.  Later dated medical 
treatment reports from private physicians show the veteran 
has been found to have shaking palsy of the right hand and 
lower arm (March 1989), and a bilateral hand tremor (July 
1991). 

At a VA examination in May 1997, the veteran complained of a 
tremor of the right upper extremity and left upper extremity, 
worse on the right.  He reported that this tremor had become 
worse since it was first discovered in 1978.  The assessment 
was that the veteran had an essential tremor which was not 
related to a left diskectomy of L4-L5.  

Upon remand by the Board, a VA neurological examination was 
conducted in October 1998.  At that examination, the veteran 
reported that he had experienced a tremor since 1978, 
beginning approximately one week after his L4-L5 diskectomy, 
and that it had continued since then, and had gradually 
worsened.  Examination revealed evidence of tremor in the 
bilateral upper extremities, worse on the right, with no 
lower extremity tremor.  The impression was a bilateral high 
amplitude hand tremor greater on the right than the left.  
After a review of the veteran's history, clinical records, 
and examination, the examiner offered the medical opinion:  
"I do not believe that this tremor is etiologically related 
to [the veteran's] lumbar surgery.  I suspect that the tremor 
may have been unmasked by Haldol therapy . . . I suspect that 
this is a benign essentially tremor which was unmasked by 
Haldol therapy, though not caused by it in particular." 

Based on this evidence the Board finds that the medical 
evidence does not demonstrate that the veteran suffered 
additional disability of right arm palsy as the result of 
hospitalization or medical or surgical treatment by VA in 
July and August 1978.  Notwithstanding the veteran's recent 
history of continuous symptomatology since 1978, the evidence 
of record also reflects that the veteran's symptoms resolved 
in 1978 with Cogentin therapy, and the symptomatology 
complained of, upper extremity palsy or tremors, was not 
complained of or found upon examination in 1979.  

The evidence reflects that the veteran currently has 
bilateral upper extremity tremors, worse on the right, 
including a bilateral hand tremor, which was unmasked in 
August 1978 after a diskectomy on the left at L4-L5.  The 
weight of the evidence demonstrates that, though the palsy or 
tremor began in about August 1978 following a L4-L5 
diskectomy, and was related to the use of Haldol, it was not 
the result of the diskectomy, or the Haldol therapy, 
including the hospitalization or other related medical 
treatment by VA.  In this regard, the Board finds most 
probative the October 1998 VA neurologist opinion that the 
veteran had a benign essential tremor which was unmasked by 
Haldol therapy, though it was not caused by the Haldol 
therapy.  For these reasons, the Board must find that the 
requirements for payment of compensation under the provisions 
of 38 U.S.C.A. § 1151 for right arm palsy as the result of 
hospitalization or medical or surgical treatment by VA in 
July and August 1978 have not been met.  38 U.S.C. §§ 1151, 
5107; 38 C.F.R. §§ 3.102, 3.358, 3.800.  


ORDER

Compensation under the provisions of 38 U.S.C. § 1151, for 
right arm palsy as the result of hospitalization or medical 
or surgical treatment by VA in July and August 1978, is 
denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

